In a proceeding to compel respondent Marie Bernatz, as executrix of the estate of Esther A. Sipmeier, to convey real property upon petitioner’s exercise of an option to purchase said property, petitioner appeals from an order of the Surrogate’s Court, Putnam County, dated September 19, 1979, which, after a nonjury trial, denied the petition. Order affirmed, with costs payable by petitioner, for the reasons stated in the opinion of Surrogate Bowers. Hopkins, J. P., Rabin, Gulotta and Thompson, JJ., concur.